244 F.2d 956
Roland LITTERIO, Appellant,v.UNITED STATES of America, Appellee.
No. 16592.
United States Court of Appeals Fifth Circuit.
June 10, 1957.Rehearing Denied June 27, 1957.

Roland Litterio, in pro. per.
Malcolm R. Wilkey, U.S. Atty., Houston, Tex., Brian S. Odem, Asst. U.S. Atty., Brownsville, Tex., for appellee.
Before RIVES and CAMERON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
For reasons sufficiently elaborated in the presently unpublished findings of fact and conclusions of law of the district court, the judgment is affirmed.


2
Affirmed.